Citation Nr: 0503934	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  01-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, that, in pertinent part, denied 
the veteran's claim for service connection for headaches.  

The veteran testified before an RO hearing officer in June 
2001.  A transcript of the hearing is of record.

The Board denied the veteran's claims in September 2002.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2003, 
the Court granted a joint motion of the parties, vacated the 
Board's decision and remanded the case for action consistent 
with the joint motion.

The Board again remanded the veteran's case to the RO in 
November 2003, for action consistent with the joint motion.  
The case was returned to the Board in November 2004.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current headaches are not etiologically 
related to service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in May 2000, prior to the enactment of the VCAA.

A rating action in December 2000, in part, denied service 
connection for headaches.  A notice of disagreement was 
received that same month.

Letters dated in March 2001 and April 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The letters informed him of the 
evidence required to substantiate his claim and that he 
should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf.

Additionally, the January 2001 statement of the case and 
supplemental statements of the case dated January 2002, 
August 2004, and September 2004 also provided guidance 
regarding the evidence necessary to substantiate the 
veteran's claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

As noted above the veteran served on active duty from January 
1956 to January 1959.

The veteran's service medical records reflect that in 
December 1956 he complained of pain on the left side of his 
head.  He also had a draining nose.  The diagnosis was 
sinusitis.  Further, in two Annual Certificates of Physical 
Condition, the veteran checked "No" in response to having 
frequent or severe headaches.  In his Report of Medical 
Examination upon separation, dated January 1959, the veteran 
was found physically qualified for separation and required no 
treatment or hospitalization.  Finally, in May 1963, the 
veteran received an examination for enlistment in the U.S. 
Marine Corps Reserves and checked "No" in response to 
having frequent or severe headaches.  He was also found 
physically qualified for enlistment and no defects were noted 
with the exception of certain identifying body marks and 
tattoos, none of which were located on the veteran's face or 
head.

The veteran submitted a claim for compensation in March 1999 
for hearing loss because of a blow to the head while in 
service.  Included with the claim was a statement, dated 
March 1999, from J.C., a marine who claimed to serve at the 
same time as the veteran and was a witness to the incident.  
J.C. stated that while he and the veteran were in boot camp 
in 1956, a Marine instructor smacked them in the side of the 
head.  J.C. is now deceased.  In May 2000, the veteran 
amended that claim to include compensation for headaches.

In September 1999, the veteran sought outpatient treatment at 
a VA facility.  He complained of headaches and stated he has 
had them since experiencing head trauma when he was 21 years 
old.  He stated that he had dimming of his vision prior to 
the onset of a headache.  The diagnosis was traumatic 
headaches with tension and vascular features.

In a May 2000 VA medical report, amended in July 2000 to 
include the signature of a medical doctor, it was opined that 
the veteran had headaches and this condition may have been 
aggravated by trauma to the head while the veteran was in 
service.  No other physical exam notes were attached to the 
medical opinion and the VA physician did not note that she 
had reviewed the veteran's case file.

During a June 2001 hearing, the veteran testified that his 
drill instructor hit him on the side of the head while he was 
in the military.  He fell to the ground and when he got back 
up his instructor hit him again.  Shortly after this, he 
began having headaches and the pain has increased since then.  
He also testified that after this incident, he fell from an 
aircraft and landed on his back, hitting his head.  His 
headaches increased at this time.  He never sought treatment 
for his headaches.  He stated that he mentioned the injuries 
upon his discharge, but they were not recorded.  After 
discharge, in February 1959, he sought treatment at a VA 
medical center, but did not stay to receive an examination.  
In November 2001, the RO requested the medical records for 
the veteran from that VA medical center.  No records for him 
were found.

In September 2001, the veteran underwent a VA examination.  
The VA examiner diagnosed headaches, but could not comment on 
whether the headaches were a result of an in-service injury.  
He recommended that a neurologist address this issue.

In September 2002, the Board denied the veteran service 
connection for headaches because there was no evidence in the 
record that the current headaches were caused by the in-
service injury.

In May 2003, the United States Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion for Remand.  Upon the 
Court's remand, the Board remanded the case to the RO in 
November 2003 for the veteran to have a VA neurological 
examination to determine the nature and etiology of his 
claimed headaches.

In June 2004, the veteran underwent a VA neurological 
examination.  The veteran gave an account of how he was hit 
in the head in the service.  This account agrees with the 
veteran's testimony at his June 2001 hearing and with the lay 
statement given in March 1999 by the witness to the event.  
He stated that he never had a severe headache before this 
occurrence.  In describing the headaches, the veteran stated 
they start on the left side of the head, last all day or a 
few days, and with the headaches his vision sometimes fades 
or tends to grey out.  The examiner diagnosed mixed tension 
migraine headaches.  The examiner also stated that he could 
not determine whether the veteran did have headaches 
immediately after the in-service injury or if the headaches 
began years later.  However, he gave two medical opinions 
depending on each scenario.  If it is found that the veteran 
did have frequent complaints of headaches starting 
immediately after he was hit and continuing to the present 
day, then it is more likely than not that those headaches 
were caused by the injury to the head in service.  
Alternatively, if it is determined that the veteran's 
headache did not commence until years after his discharge, 
then it is unlikely and less than the 50/50 criterion that 
the headaches were caused by the in-service injury.
In August 2004, the veteran submitted an April 1956 platoon 
graduation photo and a newspaper clipping with a caption 
identifying the people in the photo.  Included in the photo 
were J.C. (the witness to the in-service injury) and the 
veteran.  In a September 2004 Supplemental Statement of the 
Case, the RO conceded that J.C. served with the veteran 
during basic training and was a witness to the in-service 
injury.  Also, the RO found J.C.'s description of the events 
credible.
In November 2004, the veteran's representative submitted Form 
646 and argued that according to 38 U.S.C.A. 5107 (b) (West 
2002), the veteran must be given the benefit of the doubt 
when, after review of the evidence, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter.
In the veteran's representative's December 2004 brief, he 
again argued that the veteran should be given the benefit of 
the doubt.  In addition, he argued that in the June 2001 
hearing, the veteran testified under oath to having headaches 
since he was hit on the head in the service.  He claimed that 
a claimant's sworn testimony is evidence that the Board must 
consider.
Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of the evidence of record, the Board concludes that 
service connection for headaches is not warranted.  The Board 
notes that the RO has found the statement of the witness to 
the in-service injury to be credible.  In addition, a VA 
examiner has diagnosed mixed tension migraine headaches.  
However, the VA examiner stated that if it is found that the 
veteran did not have headaches immediately upon leaving the 
service, but only began to have them years after the service, 
that it is quite unlikely and less than the 50/50 criterion 
that the current headaches were caused by the in-service 
injury.  There is no evidence of record to support a finding 
that the veteran had headaches while in service or 
immediately thereafter.  In fact, the first evidence of 
record where the veteran sought treatment for headaches was 
September 1999, where he received outpatient treatment at a 
VA facility.  This was 40 years after the veteran's discharge 
from the service.  It is true that the veteran received care 
in December 1956 for pain in the left side of his head; 
however, the diagnosis was sinusitis and not a headache.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for headaches because the evidence fails 
to demonstrate a nexus between the veteran's service and his 
current headaches.

ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


